IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ANTONIO SAUNDERS,                               : No. 140 MM 2020
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 NORTHAMPTON COUNTY COURT OF                     :
 COMMON PLEAS,                                   :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Application for Leave to File

Original Process, the “Petition for Writ of Mandamus and/or Prohibition,” and the “Writ of

Habeas Corpus Petition” are DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa.

2010) (explaining that hybrid representation is impermissible).     The Prothonotary is

DIRECTED to forward the filings to present counsel of record. See Commonwealth v.

Saunders, CP-48-CR-0000538-2019 (order filed Sept. 4, 2020) (appointing Robert

Patterson, Esquire, as Petitioner’s new counsel).

      Finally, the Prothonotary is DIRECTED to provide courtesy copies of this Court’s

order to the Superior Court, as well as to Attorney Robert Eyer, who had been

representing Petitioner in the pending direct appeal. Commonwealth v. Saunders, 684

EDA 2020.